     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-cv-01254-GSA
     JORGE RODOLPHO DELGADO,                          )
10                                                    )   STIPULATION AND ORDER
                    Plaintiff,                        )   FOR EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL, 1                                   )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16          IT IS HEREBY STIPULATED, by and between the parties through their respective
17   counsel of record, with the Court’s approval, that Plaintiff shall have a 45-day extension of time,
18   from 02/21/2020 to 04/06/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
19   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
20          This is Plaintiff’s first request for an extension of time. Good cause exists. During the
21   first week of March, Plaintiff’s Counsel has 21 administrative hearings scheduled. During the
22   week of March 9, 2020 Plaintiff’s Counsel has 19 administrative hearings, and a federal court
23   hearing. During the week of March 16, 2020, Plaintiff’s Counsel has 19 administrative hearings
24   scheduled as well. During the week of March 23, 2020, Plaintiff’s Counsel has 12 hearings, and
25   one federal court hearing. Plaintiff’s counsel also has many US District Court merit briefs due
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                  1
 1   during this relevant period. As a result of centralized scheduling, and many of Counsel’s
 2   administrative cases being transferred to other Offices that hearing disability appeals, there have
 3   been an unusual number of hearings scheduled in the first quarter of 2020. Plaintiff’s Counsel is
 4   attempting to make adjustments by hiring new staff and new attorneys to assist him.
 5            Plaintiff also apologizes that this request is made after the 2/21/2020 due date. As
 6   asserted above, Counsel has had an inordinate amount of administrative work these last few
 7   weeks.
 8            Additionally, Defense Counsel has a pre-planned vacation the last week of March,
 9   returning around April 6, 2020. Counsel requires additional time to brief the issues thoroughly
10   for the Court’s consideration. Defendant does not oppose the requested extension. Counsel
11   apologizes to the Defendant and Court for any inconvenience this may cause.
12
                                            Respectfully submitted,
13
14   Dated: February 20, 2020                       PENA & BROMBERG, ATTORNEYS AT LAW

15
                                         By: /s/ Jonathan Omar Pena
16
                                            JONATHAN OMAR PENA
17                                          Attorneys for Plaintiff

18   Dated: February 24, 2020               MCGREGOR W. SCOTT
19                                          United States Attorney
                                            DEBORAH LEE STACHEL
20                                          Regional Chief Counsel, Region IX
                                            Social Security Administration
21
22                                       By: */s/ Carol S. Clark
                                            Carol S. Clark
23                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
24                                          (*As authorized by email on 02/24/2020)
25
26   IT IS SO ORDERED.
27
        Dated:      February 24, 2020                               /s/ Gary S. Austin
28                                                     UNITED STATES MAGISTRATE JUDGE



                                                   2
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     3
